Citation Nr: 1627377	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a compensable rating for impotence.

4.  Entitlement to an effective date prior to April 8, 2011 for the award of service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date prior to April 8, 2011 for the award of service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent from April 8, 2011 and in excess of 20 percent from March 2, 2015 for peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent from April 8, 2011 and in excess of 20 percent from March 2, 2015 for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, National Veterans Disability Advocates, LLC


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009, September 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The record reflects the Veteran had previously requested a Travel Board hearing in conjunction with this appeal.  He withdrew this hearing request via a November 2015 statement.  However, he subsequently requested to appear at a videoconference hearing before a Veterans Law Judge of the Board via a February 2016 statement.  Further, he was sent correspondence in March 2016 informing him that he would be placed on the list of people to be scheduled for such a hearing.  Nevertheless, nothing in the record reflects the Veteran has been scheduled for such a hearing, or that he has withdrawn his request for a videoconference hearing.

In view of the foregoing, the Board finds that the Veteran has an outstanding request for a videoconference hearing.  The RO must schedule such a hearing.  See 38 C.F.R. §§ 20.700, 20.704.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his February 2016 request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or does not report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






